Houghton, J.:
The defendant is engaged in the compilation and publication of „ the “ Cyclopedia of Law and Procedure,’-’ and the plaintiff entered into a contract with it whereby he agreed, for one year at five dollars and sixty cents per page, to write and prepare original articles and treatises, or parts of articles and treatises, on subjects and topics of the law selected and assigned to him by the defendant. The contract further provided that the plaintiff should work continuously during certain hours of each business day, and that whatever articles or parts of articles he might prepare should be subject to editorial changes, even to the extent of the rejection of any portion of his manuscript. The concluding part of the contract provides that tl¿e plaintiff should “ reserve no right to republish any articles or parts of articles so written and prepared, * * * it being understood by both of said parties that said party of the first part (defendant) shall become the sole owner of the copyright of said articles and parts of articles so written and prepared.”
Under this contract the plaintiff prepared for the defendant’s publication, and by its direction an article entitled “ Army and ÜSTavy.” The article so prepared by the plaintiff was largely changed in the editing and appeared in the defendant’s publication without the plaintiff’s name as author, the only statement as to the authorship being the statement that it was edited by Henry A. Sharpe, associate justice, Supreme Court of Alabama. Thereupon plaintiff brought this action to restrain the defendant from publishing the article unless his name be substituted as author and the statement that -the article was edited by Henry A. Sharpe be eliminated. The plaintiff recovered a judgment to that effect.
We think the plaintiff’s contract is such that he is not entitled to the relief which he has obtained. He does not claim and cannot claim any right in the published article, or any right to publish it himself in any form, for he relinquished all rights of that- description to defendant. He insists, however, that he has the right to have his name appear as author. The reasonable interpretation of the contract precludes him from this right. He entered into the *521defendant’s employ.for a stated period, to work stated hours each business day and to prepare and write any article or part of any article, or do anything with respect to preparing an article for publication which the defendant might direct. Anything which he did prepare he consented might he edited in any manner the defendant desired. Such a contract is very different from one with an author to write a book or a play, even though it is to be produced within a given time and to be paid for at so much a page. Such a contract could very well be eonsidez’ed as contemplating that the author should have his name appear and thus enjoy whatever reputation the learning or brilliancy of the work might give him, although he retained no right of future publication. Of course, an author is entitled to his otvn productions. The manuscript is his oWn. He may retain it, or publish it or sell it. He may sell it in such a way that his name shall appear as author. He may also agree to woik in such a manner that the right to have his name appear as author will be lost. The fact that he is an author and does literary work does not prevent 1ns hiring out to another to produce an article in which his name shall not appear.
The plaintiff agreed to do any writing or compiling of entire or parts of articles which the defendant might direct. If he had written a portion of an article on any given subject he would not have been entitled to have his name appear as author of that portion or as a co-laborer with the principal author. The right to mutilate and change through editing of any article which the plaintiff might prepare, negatives the idea that the plaintiff’s name was to appear as author of each article which he wrote, for it might have been so changed that he would not desire his name to appear as author, or the changes might have been of such a character that it would have been unfair for the defendant to so publish it.
Whatever the plaintiff may have produced we think belonged to 1 the defendant and that it was under no obligation to publish the article under the plaintiff’s name as author. That right wTas not reserved in the contract and the character of the work and the manner in which plaintiff was to perform it was such that it is not to be presumed that the parties so contemplated when they entered into the contract.
The plaintiff insists that the contract had a practical interpreta*522tion as to what was meant, because the defendant published the article “ Ambassadors and Consuls ” under the plaintiff’s name. The defendant had a right to do this, but it was not obliged to do so; and the evidence loses much of its force as a practical interpretation in view of the fact that the most of this article was written prior to the entering into of the contract now under consideration.
It is also urged that the plaintiff proved a custom among publishers of similar works of giving the name of the author of the article. It does not appear that the writers for such other publications were under a contract like that of plaintiff, nor was there such proof of a custom as would indicate that the parties contracted in relation to it. In the absence of such proof it would be improper to read custom into the present contract.
Our conclusion is that the plaintiff had no right to demand that the defendant publish his name as author of the article “ Army and ¡Navy,” and that the judgment restraining the defendant from publishing the article without his name appearing was erroneous and must be reversed.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Ingraham, McLaughlin, Clarke and Scott, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.